Citation Nr: 0900497	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-22 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from March 1980 to March 
1981, when he was discharged under the expeditious discharge 
program (EDP) for failure to maintain acceptable standards 
for retention.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that the appellant's hypertension and 
psychiatric disorder claims were originally denied in an 
April 1983 rating decision; the appellant was notified of the 
denial that same month, but he did not appeal the denial.  
The April 1983 rating decision represents the last final 
action on the merits of those two claims.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  The April 1983 RO rating action also 
represents the last final decision on any basis as to the 
issues of whether the appellant incurred hypertension or a 
chronic psychiatric disorder that is/are etiologically 
related to his service in the military.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The two new and material evidence issues are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant submitted a VA Form 21-526 in January 1982; 
he did not claim or report any sinus or headache condition.

2.  The appellant was noted to have nasal mucosal edema in 
January 1981, and in March 1981; the appellant was not 
diagnosed with any chronic sinus condition while he was in 
service.

3.  The current medical evidence does not reflect a diagnosis 
of, or treatment for, any chronic sinus condition.

4.  The appellant complained of headaches in January, 
February and March of 1981; the appellant was not diagnosed 
with any chronic headache condition while he was in service.

5.  The current medical evidence does not reflect a diagnosis 
of, or treatment for, any chronic headache condition.

6.  The appellant was not diagnosed with, or treated for, any 
sleep disorder in service and obstructive sleep apnea was not 
diagnosed until many years after his separation from service.

7.  The appellant's current sleep apnea is not attributable 
to his active military service.


CONCLUSION OF LAW

The appellant's claimed sinus disorder, headache disorder and 
sleep disorder are not the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in June 2003, and September 2003 (prior to the initial 
AOJ decision in this matter) and in January 2004.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In these 
letters, the RO informed the appellant about what was needed 
to establish entitlement to service connection.  The 2003 
letters informed the appellant of what evidence was required 
to substantiate service connection claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information in his possession to the AOJ.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed as to his three 
service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA medical records were associated with the claims 
file and reviewed.  Other private records were sought by VA, 
but the RO was notified by the health care provider that the 
records sought were unavailable.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record that establishes 
that the appellant has been treated for any chronic sinus or 
headache disorder since his separation from service in March 
1981.  There is no evidence that the appellant was treated in 
service for a sleep disorder and he was not diagnosed with 
sleep apnea until many years after service.  The appellant 
maintains that he currently has a sinus condition, a headache 
condition and sleep apnea that are linked to his service, but 
there is no evidence of record to establish that the 
appellant has the medical expertise that would render 
competent his statements as to the proper etiology of such 
current pathology.  The record does not establish that the 
appellant or his representative has the medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information concerning ratings 
and effective dates, because the appellant's service 
connection claims are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the three service 
connection claims addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant complained of chest pain, headaches and 
dizziness in January 1981; physical examination revealed the 
presence of nasal mucosal edema.  The clinical impression was 
upper respiratory infection/bronchitis.  In February 1981, 
the appellant sought treatment for a headache that had begun 
the night before; the appellant reported worrying a lot and 
suffering from stress.  It was noted that the appellant had a 
cold.  The clinical impression was cold and headache.  A 
February 1981 note indicates that the appellant complained of 
headaches and falling asleep on the job.  Two weeks later, it 
was noted that the appellant was taking Tylenol 3 for serious 
headaches.  The appellant underwent a separation examination 
in March 1981; he complained of frequent headaches, dizziness 
and trouble sleeping.  The appellant wrote on the report of 
medical history that most of the problems he had marked 'yes' 
were because he was under "a severe pain of stress and 
pressure."  On physical examination, the appellant did not 
have any clinical findings other than the mucous membrane of 
his nose being edematous.  It does not appear that any 
diagnosis was rendered for any sinus condition, any headache 
disorder or for any sleep disorder.  

Review of the appellant's post-service medical treatment 
records reveals that the appellant sought a circumcision at a 
VA facility in December 1981; he reported that he had been 
worried and staying awake at night.  On physical examination, 
the appellant's head, eyes, ears, nose and throat were 
negative. 

In January 1982, the appellant submitted a VA Form 21-526.  
He reported in-service treatment for hypertension and a 
psychiatric disorder; he did not claim any sinus, headache or 
sleep disorder.

As noted in a June 1984 VA treatment note, the appellant 
complained of difficulty sleeping and a diagnosis of insomnia 
was rendered.  Radiographic examination of the appellant's 
sinuses was accomplished in March 1994; the x-rays revealed 
mucosal thickening in the bilateral maxillary sinuses; this 
was said to be suggestive of chronic sinusitis.  The 
appellant reported a thirteen-year history of daily sinus 
congestion.  Palpation of the appellant's sinuses revealed no 
tenderness.  In April 1994, the appellant had congestion, but 
no post-nasal drip.  In February 1996, the appellant 
complained of increased blood pressure and of headaches which 
he said had been occurring for six or seven days off and on.  
(The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001)).  On physical examination, the 
appellant did not have any sinus tenderness.  A March 1996 VA 
emergency room note indicates that the appellant requested 
Tylenol for headaches; he reported that his headaches had 
started when he first noted his blood pressure was elevated 
two to three months before.  

More recently, the appellant's VA active problem 
list/diagnoses included depression, deep vein thrombosis, 
hypertension and obesity in October 2001.  There was no 
mention of any sinus disorder, headache disorder or sleep 
disorder.  In September 2002, the appellant was afforded a VA 
ENT consultation; he complained of mild allergy symptoms.  On 
physical examination, the appellant had bilateral turbinate 
hypertrophy with significant edema.  No rhinorrhea was 
observed.  The appellant had a long uvula and redundant post-
pharyngeal tissues.  The clinical assessment was mild 
obstructive sleep apnea with nasal airway obstruction.  

The appellant received VA inpatient psychiatric treatment in 
March 2003; there is no documentation in the records from 
that stay that the appellant was treated for any sinus 
condition or for headaches.  Thereafter, the appellant 
carried various diagnoses in April 2003, as evidenced by the 
diagnoses of hypersomnia with sleep apnea, depression, deep 
vein thrombosis, tobacco abuse, obesity and hypertension.  
Again, there was no mention of any chronic sinus or headache 
condition.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated sleep apnea cannot be 
said to be related to service by way of direct incurrence or 
by manifestation within the presumptive period, service 
connection for sleep apnea must be denied.  The evidence of 
record is not in equipoise on the question of whether the 
appellant's claimed sleep apnea should be service connected.

Firstly, to the extent that the appellant is shown to have 
any claimed disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
never received in-service treatment for sleep apnea.  There 
is no medical evidence of record to establish that he 
incurred any chronic sleep disorder in service.  There is no 
evidence of record that the appellant was treated for any 
sleep disorder within 12 months of his separation from 
service; there is no evidence of record to suggest that any 
chronic condition existed until 2002, when he was diagnosed 
with mild obstructive sleep apnea.  There is no documented 
evidence of the existence of sleep apnea until more than 20 
years after the appellant's separation from service.  Because 
no sleep apnea was clinically demonstrated within one year of 
the appellant's release from active duty, no such disorder 
may be presumed to have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against the appellant's sinus and 
headache claims, indicating sinus and headache pain that 
resolved in service many years ago.  The absence of any 
diagnosis of the claimed sinus and headache conditions in the 
intervening years after service constitutes negative evidence 
tending to disprove the assertion that the appellant incurred 
any chronic sinus or headache condition during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Furthermore, in the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The evidence in this case shows no conclusive 
evidence of the current existence of any chronic sinus or 
headache disorder and denial of those claims is warranted on 
the basis that there is no current disability, i.e., there is 
no chronic sinus disorder and there is no chronic headache 
disorder.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic disorders of his 
sinuses, as well as chronic headaches and a sleep disorder, 
while in service and that he now has the same conditions.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Furthermore, there is no medical evidence of record 
to establish a nexus between any in-service incident and any 
current sleep disorder or any claimed sinus or headache 
disorder.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra,.  Because the totality of the medical and non-medical 
evidence of record shows that any claimed sinus disorder, 
headache condition or sleep disorder is not likely related to 
service, the Board finds that the claims for entitlement to 
service connection for each of these disorders must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current claimed sinus disorder or headache disorder or sleep 
disorder that should be service connected.

In addition, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed sinus, headache and sleep apnea 
conditions.  With respect to the appellant's own contentions, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed sinus, 
headache and sleep conditions are not related to his active 
service on a direct basis, or on a presumptive basis.  While 
it is appears that the appellant currently has sleep apnea, 
the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any sleep disorder and service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for a sinus disorder, a headache disorder 
and sleep apnea.  As such, the evidence is insufficient to 
support a grant of service connection for any such claimed 
disorders.  

Since the preponderance of the evidence is against each the 
appellant's three service connection claims, the benefit-of-
the-doubt doctrine does not apply.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a sinus disorder, for a headache 
disorder and for a sleep disorder is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the two new and material evidence 
issues on appeal.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
AMC/RO for action as described below.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  No such notice was provided to the 
appellant in this case as to either the hypertension issue or 
the psychiatric disorder issue.

On remand, the RO must provide the appellant with notice as 
to what is necessary to substantiate the previously 
unestablished element or elements required to change the 
previous denial of service connection for both hypertension 
and a psychiatric disorder. 

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims.  On remand, the appellant should be 
provided with appropriate Dingess notice.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the hypertension and psychiatric disorder 
new and material evidence claims on 
appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits sought 
by the appellant.  See also 38 C.F.R. 
§ 3.156 (2008).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claims of entitlement to service 
connection for hypertension and a 
psychiatric disorder.

3.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted relating to the appellant's 
hypertension and psychiatric disorder 
claims is new and material.  In 
determining whether new and material 
evidence has been submitted, the AMC/RO 
should determine whether the evidence 
secured or presented since the last final 
decision is new and material when viewed 
in the context of all the evidence, both 
old and new, presuming the credibility of 
the new evidence.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Justus v. Principi, 
3 Vet. App. 510 (1992).

4.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
pertinent claim and re-adjudicate it.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


